                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:18cr300-MOC-DSC-1

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 JAMES M. HARMON,                                         )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on the Government’s Motion to Dismiss defendant’s

criminal contempt proceeding.

                                            ORDER

       IT IS HEREBY ORDERED that the Government’s Motion to Dismiss Criminal

Contempt (Doc. No. 22) is GRANTED without prejudice.

       The Clerk is directed to certify copies of this Order to the U.S. Probation Office, the U.S.

Marshals Service, and the United States Attorney’s Office.



                                           Signed: October 31, 2019
